                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                     JACKSONVILLE DIVISION

CARL WESCOTT,

                  Plaintiff,

v.                                          Case No. 3:21-cv-319-MMH-JRK

JOSEPH MARTIN, LEIGH
LIGHTFOOT, and DOES 1
THROUGH 25,

                 Defendants.
_____________________________________/


                                  ORDER


      THIS CAUSE is before the Court on the Report and Recommendation

(Dkt. No. 6; Report), entered by the Honorable James R. Klindt, United States

Magistrate Judge, on June 24, 2021. In the Report, Judge Klindt recommends

that this case be dismissed without prejudice for failure to prosecute. See

Report at 2. Plaintiff has failed to file objections to the Report, and the time

for doing so has now passed.

      The Court “may accept, reject, or modify, in whole or in part, the finding

or recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of facts are filed, the district court is not required to

conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d


                                      -1-
776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the

district court must review legal conclusions de novo. See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No.

2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla. May 14, 2007).

        Upon independent review of the file and for the reasons stated in the

Magistrate Judge’s Report, the Court will accept and adopt the legal and

factual conclusions recommended by the Magistrate Judge. Accordingly, it is

hereby

        ORDERED:

        1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 6) is

          ADOPTED as the opinion of the Court.

        2. This case is DISMISSED without prejudice for failure to prosecute

          pursuant to Rule 3.10(a), Local Rules, United States District Court,

          Middle District of Florida.

        3. The Clerk of Court is directed to terminate all pending motions and

          deadlines as moot and close the file.

        DONE AND ORDERED in Jacksonville, Florida, this 15th day of July,

2021.




                                        -2-
ja

Copies to:

Counsel of Record
Pro Se Party




                    -3-
